NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted February 23, 2021*
                              Decided February 26, 2021

                                        Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      DAVID F. HAMILTON, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge


No. 20-2110

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

      v.                                         No. 11 CR 469-1

WILLIE JONES,                                    Virginia M. Kendall,
     Defendant-Appellant.                        Judge.


                                      ORDER

      Willie Jones, a federal inmate suffering serious medical conditions, sought
compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on his susceptibility to
complications from COVID-19. The district court denied his request, concluding that he


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-2110                                                                        Page 2

had not shown sufficiently compelling reasons to justify release. The court did not
abuse its discretion in denying the motion, so we affirm.
       Jones pleaded guilty in 2014 to bank fraud, 18 U.S.C. § 1344, and aggravated
identity theft, 18 U.S.C. § 1028A(a)(1), and was sentenced to 184 months’ imprisonment.
We affirmed the sentence on direct appeal, see United States v. Jones, 792 F.3d 831
(7th Cir. 2015), and his attempt at postconviction relief was unsuccessful.
See United States v. Jones, No. 16 C 50248, 2017 WL 6345770 (N.D. Ill. Aug. 8, 2017).
        In April 2020, Jones moved for compassionate release under § 3582(c)(1)(A)(i),
asking that the district court reduce his sentence or release him on home confinement.
He asserted that his medical conditions—diabetes mellitus, hypertension, obesity,
anemia, and respiratory disease—and his age (55) place him at high risk of serious
illness if he contracts COVID-19. He had completed nearly half of his sentence and
participated in a significant amount of prison programming, he argued, so continued
imprisonment was unnecessary to prevent him from recidivating. Further, he doubted
his prison’s ability to provide adequate care for his underlying health conditions in light
of the pandemic, adding that his prison—the Federal Correctional Institution in
Elkton—had one of the highest infection rates of COVID-19 of any federal prison in the
country.
        The district court denied his request. It questioned whether Jones had exhausted
his administrative remedies (as 30 days apparently had not elapsed since the warden
had received his request), but proceeded to conclude on the merits that Jones had not
made a showing of “extraordinary and compelling reasons” under § 3582(c)(1)(A)(i).
Acknowledging that Jones’s medical conditions could make him more vulnerable to the
risk of significant complications from COVID-19, the court nonetheless determined that
the factors set forth in 18 U.S.C. § 3553(a) weighed against release. The court noted that
Jones had committed serious offenses involving a significant sum of money (bilking
elderly women of hundreds of thousands of dollars through pickpocketed identification
cards), such behavior needed to be deterred; Jones’s criminal history was lengthy and
worsening (he committed the most recent fraud offense while on probation for other
crimes), and a significant amount of time (nearly six years) still remained on his
sentence.
      On appeal, Jones maintains that compassionate release is justified by his prison’s
unsafe conditions of confinement and his medical conditions that expose him to serious
No. 20-2110                                                                          Page 3

complications if he contracts COVID-19.1 But the district court acted within its
discretion in denying relief. The court acknowledged the seriousness of Jones’s health
concerns and the threat of COVID-19 inside prisons, but reasonably found those
considerations outweighed by the § 3553(a) sentencing factors—specifically, the
seriousness of his crime, his significant criminal history, the need to deter others, and
the lengthy time remaining on his sentence. See United States v. Saunders, No. 20-2486,
2021 WL 420317, at *2 (7th Cir. Feb. 8, 2021).
       Jones relatedly argues that the district court failed to account for his good
behavior since his sentencing. The court, however, alluded to this argument (noting his
contention that “he has worked to turn his life around while incarcerated”), and
reasonably determined that the § 3553(a) factors counseled against early release. For
such an inquiry, weighing Jones’s criminal past against his recent good conduct is an
appropriate exercise of discretion. See United States v. Adams, 879 F.3d 826, 829 (7th Cir.
2018).
       We have considered Jones’s other arguments, and none has merit.
                                                                                AFFIRMED




       1
          We need not address Jones's challenge to the district court’s ruling on
exhaustion because the government did not invoke this nonjurisdictional defense in the
district court. See United States v. Williams, No. 20-2404, 2021 WL 486885, at *1–2 (7th Cir.
Feb. 10, 2021) (citing 18 U.S.C. § 3582(c)(1)(A)); United States v. Gunn, 980 F.3d 1178, 1179
(7th Cir. 2020). In any event, the district court decided the case on the merits rather than
his failure to exhaust administrative remedies.